Case: 21-20385      Document: 00516480055         Page: 1    Date Filed: 09/21/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 21, 2022
                                   No. 21-20385
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesse Walker,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-222-1


   Before King, Elrod, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Jesse Walker pled guilty to one count of being a felon in possession of
   a firearm. His plea reserved the right to appeal the district court’s denial of
   his motion to suppress. He challenges the district court’s determinations
   that a firearm and cell phone discovered in his car, as well as statements he
   made to officers, were admissible. We AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          On April 30, 2020, Officers Donovan Polk and Rolando Foster were
   patrolling a high-crime area in Houston, Texas. They saw a Nissan Altima
Case: 21-20385       Document: 00516480055         Page: 2   Date Filed: 09/21/2022




                                    No. 21-20385


   hesitantly pulling out of a parking lot that was known for narcotics activity.
   The officers ran the Nissan’s license plates. Associated with that license
   were municipal warrants for traffic violations by Jesse Walker. Their search
   also identified Walker as a gang member and felon.
          The officers had been following the Nissan while searching for
   information about the vehicle. They sped up because the Nissan was
   travelling at a high rate of speed. The officers saw the Nissan “[]cross all
   three lanes and turn[] on the outside lane of traffic,” and begin “driving
   erratically” and “at a high rate of speed.” The Nissan then “sudden[ly]”
   turned into a Texaco parking lot.
          At this point, the officers made a traffic stop.         Both officers
   approached the vehicle. Polk testified he had already decided to arrest
   Walker based on his outstanding traffic warrants. Foster approached the
   driver’s side of Walker’s vehicle, stated Walker was travelling at a high rate
   of speed, and asked him to produce a driver’s license. Walker responded that
   it was “in his pocket” but then began looking in his car for the license.
          Foster, unable to see Walker’s hands when he supposedly was
   searching for his driver’s license, became concerned. The officer asked
   Walker to get out of the car so that the officers could “detain” him and
   explained they were doing so to get Walker’s ID for him. Polk told Walker
   that he was not under arrest. After Walker got out of the vehicle, Foster
   handcuffed him.
          Foster then searched Walker. He removed Walker’s wallet and
   looked for a driver’s license but did not find one. Meanwhile, Polk searched
   Walker’s vehicle. Before beginning the search, Polk asked Walker if “there
   is anything [he] should know about” in the vehicle. Walker eventually stated
   there is “something you might take me to jail for if I tell you,” and then told
   Polk about a pistol in the console.




                                          2
Case: 21-20385      Document: 00516480055          Page: 3    Date Filed: 09/21/2022




                                    No. 21-20385


          After discovering the firearm, the officers moved Walker to their
   patrol car and called Homeland Security Special Agent Kayada Ereme.
   Agent Ereme arrived, read Walker his Miranda rights, and questioned him
   about the firearm. Following Agent Ereme’s questioning, the officers gave
   Walker an opportunity to call his girlfriend to pick up his car if she could get
   there within approximately 10 minutes. Walker’s girlfriend arrived at least
   30 minutes later after the vehicle was already attached to the tow truck. One
   officer estimated it was an hour before she arrived, while a video that
   recorded many events at the scene revealed it was closer to a 30-minute delay.
   We did not discover testimony or video recording of any conversation by the
   officers with Walker’s girlfriend after she appeared. We do know, though,
   that Walker’s vehicle was towed instead of being released to his girlfriend.
          On May 26, 2020, Walker was indicted on one count of being a felon
   in possession of a firearm. See 18 U.S.C. § 922(g)(1). He moved to suppress
   the evidence gathered at the time of the traffic stop, including the statements
   he made to Foster, Polk, and Ereme; the firearm; and the contents of his cell
   phone that were seized during the traffic stop and later searched by Ereme
   based on a search warrant.
          The district court denied Walker’s motion to suppress. Walker pled
   guilty to the charge of being a felon in possession of a firearm. He was
   sentenced to 21 months imprisonment and three years of supervised release.
   His plea agreement reserved his right to appeal the district court’s denial of
   his motion to suppress. Walker timely appealed.
                                 DISCUSSION
          “In evaluating a district court’s denial of a defendant’s motion to
   suppress, we review factual findings, including credibility determinations, for
   clear error, and we review legal conclusions de novo.” United States v. Gomez,
   623 F.3d 265, 268 (5th Cir. 2010). A factual finding is considered clearly




                                          3
Case: 21-20385      Document: 00516480055          Page: 4   Date Filed: 09/21/2022




                                    No. 21-20385


   erroneous if, after we review the entire record, we are “left with the definite
   and firm conviction that a mistake has been committed.” United States v.
   Hernandez, 279 F.3d 302, 306 (5th Cir. 2002) (quotation marks and citations
   omitted).   We review the evidence in the light most favorable to the
   Government as the prevailing party in this case. See United States v. Garcia,
   604 F.3d 186, 189–90 (5th Cir. 2010). “We uphold a district court’s denial
   of a suppression motion if there is any reasonable view of the evidence to
   support it.” United States v. Contreras, 905 F.3d 853, 857 (5th Cir. 2018)
   (quotation marks and citations omitted).
          Walker argues the evidence and statements arising from his traffic
   stop should have been suppressed for two reasons: (1) his arrest and stop
   were unjustified, and thus any evidence and statements arising from the stop
   or arrest should be excluded as fruits of the poisonous tree; and (2) his
   statements to Polk and Foster were part of an improper interrogation and
   must be excluded.
          We start with the legality of the traffic stop. The Fourth Amendment
   requires a traffic stop to be justified when it begins; any subsequent actions
   must be “reasonably related in scope to the circumstances that justified the
   stop.” United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (citing
   Terry v. Ohio, 392 U.S. 1, 19–20 (1968)). A traffic stop is justified at its
   inception when an officer has “an objectively reasonable suspicion that some
   sort of illegal activity, such as a traffic violation, occurred, or is about to
   occur, before stopping the vehicle.” United States v. Lopez-Moreno, 420 F.3d
   420, 430 (5th Cir. 2005) (citation omitted). “[R]easonable suspicion exists
   when the officer can point to specific and articulable facts which, taken
   together with rational inferences from those facts, reasonably warrant the
   search and seizure.” Id. Reasonable suspicion is a low threshold; it is not
   probable cause. See United States v. Castillo, 804 F.3d 361, 364, 367 (5th Cir.
   2015). Certainly, then, if officers “have probable cause to believe that a



                                         4
Case: 21-20385       Document: 00516480055           Page: 5     Date Filed: 09/21/2022




                                     No. 21-20385


   traffic violation has occurred, then there is also reasonable suspicion to stop
   the vehicle. Whren v. United States, 517 U.S. 806, 810 (1996).
          The officers stated that Walker committed two traffic violations —
   making an illegal U-turn and erratic driving.               Walker responds by
   emphasizing that the bodycam video recorded Officer Foster stating the turn
   “wasn’t an illegal U-turn.” At the suppression hearing, Foster explained his
   statement by saying “those words did come out of my mouth,” but that was
   because he thought the overall violation was erratic driving, not an illegal U-
   turn. The district court had an opportunity to evaluate this testimony at the
   suppression hearing and found the officers’ testimony regarding observed
   traffic violations credible.
          Walker has no evidence that leaves us “with the definite and firm
   conviction that a mistake has been made” in the district court’s credibility
   determination. See United States v. Garza, 118 F.3d 278, 283 (5th Cir. 1997).
   Thus, we cannot say the district court committed clear error when finding
   that the officers observed a traffic violation.
          Having witnessed two traffic violations, the officers had reasonable
   suspicion sufficient to justify making a traffic stop. There was no error when
   the district court concluded that the evidence should not have been
   suppressed on this basis. See Whren, 517 U.S. at 810.
           Walker also contends that the City of Houston traffic warrants on
   which the officers relied as the basis of their arrest and subsequent search
   were devoid of probable cause. The Fourth Amendment protects “[t]he
   right of the people to be secure in their persons, houses, papers, and effects,
   against unreasonable searches and seizures.” U.S. Const. amend. IV.
   Although the Fourth Amendment “contains no provision expressly
   precluding the use of evidence obtained in violation of its commands,” courts
   have established an exclusionary rule to safeguard the Amendment’s




                                           5
Case: 21-20385      Document: 00516480055          Page: 6      Date Filed: 09/21/2022




                                    No. 21-20385


   protections that, “when applicable, forbids the use of improperly obtained
   evidence at trial.” Herring v. United States, 555 U.S. 135, 139–40 (2009)
   (quotation marks and citations omitted).
          “The good faith exception provides that ‘evidence obtained in
   objectively reasonable reliance on a subsequently invalidated search warrant’
   typically should not be excluded.” Contreras, 905 F.3d 853 at 857 (quoting
   United States v. Leon, 468 U.S. 897, 922 (1984)). This exception also applies
   to arrest warrants. See Arizona v. Evans, 514 U.S. 1, 15–16 (1995). If a warrant
   is used in good faith, then it is not necessary to determine whether the
   warrant was supported with probable cause. United States v. Blevins, 755 F.3d
   312, 324 (5th Cir. 2014).
          One circumstance in which the good faith exception applies is when
   police officers rely on warrants that are later invalidated because of an
   administrative error. Herring, 555 U.S. at 137.           In Herring, an officer
   discovered methamphetamine and an illegal firearm when arresting a
   defendant based on a warrant that had been recalled long before the arrest,
   which a recordkeeping error had left in the relevant database. Id. at 137–38.
   The good faith exception applied because the mistake that invalidated the
   warrant did not evince conduct that was “so objectively culpable as to require
   exclusion.” Id. at 146. The Court explained, “the exclusionary rule serves
   to deter deliberate, reckless, or grossly negligent conduct, or in some
   circumstances recurring or systemic negligence.” Id. at 144.
          Similarly, the good faith exception applied when a police officer
   discovered marijuana during an arrest based on an invalid misdemeanor
   warrant that had appeared to be valid on his patrol-car computer due to the
   court clerk’s administrative error. Evans, 514 U.S. at 4, 14. The Court
   emphasized that the court clerk, not the officer, was responsible for the
   invalidating mistake. Id. at 15. “If it were indeed a court clerk who was




                                          6
Case: 21-20385      Document: 00516480055          Page: 7   Date Filed: 09/21/2022




                                    No. 21-20385


   responsible for the erroneous entry on the police computer, application of the
   exclusionary rule [ ] could not be expected to alter the behavior of the
   arresting officer”; thus, exclusion would be of no deterrent value. Id. at 15–
   16.   The good faith exception applied both because it was the court
   employee’s error and because there was “no indication that the arresting
   officer was not acting objectively reasonably” in relying on the record. Id.
          Here, the officers relied on their computer records that listed
   Walker’s warrants.     They did not have the complaints underlying the
   warrants or other information that might have revealed possible invalidity.
   Like the Evans officer, Foster and Polk were only aware that warrants existed
   in Walker’s name. See Evans, 514 U.S. at 4. Indeed, Walker’s counsel stated
   in his argument at the suppression hearing and in his brief on appeal that even
   if the City of Houston might be aware that the warrants are deficient, the
   police officers themselves are not. Without “deliberate, reckless, or grossly
   negligent” conduct on the part of the police, excluding evidence has little, if
   any, deterrent value and is therefore unjustified. See Herring, 555 U.S. at
   143–44; Evans, 514 U.S. at 15.
          Walker argues that even if the police officers did not engage in
   deliberate or negligent conduct to invalidate the warrant, the good faith
   exception should not apply based on the reason for the errors. Specifically,
   he alleges the City of Houston has adopted an unconstitutional policy that
   allows fill-in-the-blank form complaints devoid of probable cause to serve as
   the basis for arrest warrants. He contends the City of Houston issued tens of
   thousands of deficient warrants just in 2020. The Supreme Court has left the
   door open for such arguments, he claims, by concluding that when “police
   have been shown to be reckless in maintaining a warrant system, or to have
   knowingly made false entries to lay the groundwork for future false arrests,
   exclusion would certainly be justified.” Herring, 555 U.S. at 146. The Court
   acknowledged that if “systemic errors were demonstrated, it might be



                                          7
Case: 21-20385       Document: 00516480055         Page: 8    Date Filed: 09/21/2022




                                    No. 21-20385


   reckless for officers to rely on an unreliable warrant system.” Id. The Court
   found no evidence in Herring of such systemic errors. Id. at 147.
          Walker argues that part of the egregiousness of the City of Houston’s
   allegedly unconstitutional system is that the City is “keeping police officers
   in the dark about the invalidity of the Houston municipal court warrants.” A
   warrant system that produces routine or widespread errors raises serious
   constitutional questions. See Herring, 555 U.S. at 146–47. Here, there is no
   evidence in the record that the City of Houston’s warrant system regularly,
   i.e., systemically, produces such errors.
          In sum, there is nothing in the record that would show that Foster’s
   and Polk’s reliance on the computer records was not objectively reasonable.
   The district court did not err in applying the good faith exception, and the
   officers were justified in their reliance on the traffic warrants as a basis for
   arrest. See id. at 147.
          Having determined that Walker’s traffic stop and arrest were both
   justified, we consider whether there was any impropriety in the discovery of
   the firearm and cell phone during the traffic stop. Walker argues that even if
   his arrest were based on probable cause and his traffic stop justified, the
   evidence discovered should be excluded because Walker’s statements to the
   officers informing them of the gun’s location were made before Miranda
   warnings were given.
          Miranda requires an officer to advise suspects of various rights before
   proceeding with custodial interrogation. Edwards v. Arizona, 451 U.S. 477,
   481–82 (1981). A custodial interrogation occurs when “a reasonable person
   in the position of the suspect would understand the situation to constitute a
   restraint on freedom of movement to the degree that the law associates with
   formal arrest.” Murray v. Earle, 405 F.3d 278, 286 (5th Cir. 2005) (quotation
   marks and citations omitted).




                                          8
Case: 21-20385      Document: 00516480055          Page: 9    Date Filed: 09/21/2022




                                    No. 21-20385


          We set aside the issue of whether Walker was in custody when he
   answered questions and instead focus on whether it was inevitable that the
   officers would have discovered the firearm and cell phone. The inevitable-
   discovery doctrine is a limit on the Fourth Amendment’s exclusionary rule.
   It provides that “otherwise suppressible evidence [will be admitted] if that
   evidence would inevitably have been discovered by lawful means.” United
   States v. Jackson, 596 F.3d 236, 241 (5th Cir. 2010). It applies if “the
   Government demonstrates by a preponderance of the evidence that (1) there
   is a reasonable probability that the contested evidence would have been
   discovered by lawful means in the absence of police misconduct and (2) that
   the Government was actively pursuing a substantial alternate line of
   investigation at the time of the constitutional violation.” Id.
          Here, the officers were required to conduct an inventory search of
   Walker’s vehicle once he was arrested. As we indicated above, the arrest was
   valid. Once the vehicle was properly seized, an inventory search is valid “if
   it is conducted pursuant to standardized regulations and procedures that are
   consistent with (1) protecting the property of the vehicle’s owner, (2)
   protecting the police against claims or disputes over lost or stolen property,
   and (3) protecting the police from danger.” United States v. McKinnon, 681
   F.3d 203, 209 (5th Cir. 2012) (quotation marks and citations omitted). Such
   policies are not violative of the Fourth Amendment so long as they
   “sufficiently limit the discretion of law enforcement officers to prevent
   inventory searches from becoming evidentiary searches.” United States v.
   Andrews, 22 F.3d 1328, 1336 (5th Cir. 1994).
          The inventory policy for the Houston Police Department (“HPD”) is
   set out in General Order 600-10. That order states under its “Vehicle
   Inventory” subsection: “Whenever an officer authorizes a nonconsent tow
   of a prisoner’s vehicle, the officer shall personally conduct an inventory of
   items in the vehicle including any and all containers not secured by a lock and



                                          9
Case: 21-20385     Document: 00516480055            Page: 10    Date Filed: 09/21/2022




                                     No. 21-20385


   shall complete a wrecker slip.” That policy is supplemented with definitions,
   including that a nonconsent tow is “[a] tow of a motor vehicle that is an
   incident management tow or a private property tow”; an incident
   management tow is “[a]ny tow of a vehicle in which the wrecker is
   summoned to the scene of a traffic accident or an incident, including removal
   of a vehicle”; and an incident is “an unplanned randomly occurring traffic
   event that adversely affects normal traffic operations.”
          Further, the General Order states:
          Prisoners are responsible for the disposition of their vehicles
          unless such vehicles are subject to a nonconsent tow. . . . In all
          other instances, an officer shall release a prisoner’s vehicle to a
          passenger or a third party if all of the following apply:
          a. The vehicle is mechanically safe and not stolen or evidence
          in a crime, and there is proof of financial responsibility for the
          vehicle.
          b. The prisoner wishes to release the vehicle to a passenger or
          third party that is at the scene, not under arrest, in possession
          of a valid driver license, and not intoxicated.
          This policy provides proper limitations on the inventory search. Some
   of the limits prevent a search of locked compartments and only require an
   inventory search when a nonconsent tow is authorized. Those limits prevent
   the inventory search from being transformed into an evidentiary search. We
   conclude that these rules are constitutional. See McKinnon, 681 F.3d at 210.
   Indeed, McKinnon determined a previous iteration of the same HPD
   “Vehicle Inventory” policy with identical language, save replacements of
   “shall” with “will” and “must,” was constitutionally valid. Id. (holding
   HPD General Order 600-10, issued July 29, 2008, was constitutionally
   adequate).




                                          10
Case: 21-20385     Document: 00516480055            Page: 11   Date Filed: 09/21/2022




                                     No. 21-20385


          We now examine whether the application of the policy was
   appropriate. Walker’s vehicle was illegally parked in front of a gas pump.
   After Walker was justifiably arrested, the vehicle had to be removed.
   Already, this subjects Walker’s vehicle to a nonconsent tow and to an
   inventory search because the need to remove the car constitutes an “incident
   management tow.”
          Still, the officers gave Walker an opportunity to release the vehicle to
   his girlfriend. She did not arrive, though, until at least 30 minutes after being
   called. By then, Walker’s car was already hooked up to the tow truck. HPD’s
   policy did not require the officers to release Walker’s car to a third party in
   the first place and still did not require them to do so at the end of the traffic
   stop if no third party was at the scene. Thus, Walker’s car was subject to an
   inventory search, meaning both the firearm and cell phone would have been
   inevitably discovered. The firearm and cell phone were properly seized.
          We close by acknowledging that Walker also argues that the
   statements he made during Polk and Foster’s questioning should have been
   suppressed because he was subjected to custodial interrogation without first
   being given his Miranda warnings. The only significant statement, though,
   was his answer to being asked if “there is anything [the officer] should know
   about” in the vehicle. Walker responded that there is “something you might
   take me to jail for if I tell you,” and he then told Polk about a pistol in the
   console. We just held that the discovery of the firearm was inevitable. The
   statement is not independently significant. We reject any prejudicial error
   from the admission of the statement.
          The district court did not err in denying Walker’s motion to suppress.
          AFFIRMED.




                                          11